Citation Nr: 1037075	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-34 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for bilateral hearing loss and tinnitus. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss first manifested many 
years after service and is not related to his service or to any 
aspect thereof.

2.  The Veteran's tinnitus first manifested many years after 
service and is not related to his service or to any aspect 
thereof.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.308, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.308, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, 
including sensorineural hearing loss and tinnitus, will be 
rebuttably presumed if they are manifest to a compensable degree 
within one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

Impaired hearing will be considered a disability for VA purposes 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 40 decibels or more; when the 
thresholds for at least three of those frequencies are 26 
decibels; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran asserts that he was exposed to acoustic trauma in 
service because he worked on an aircraft carrier during his four 
years of service.  

Service medical records show that on entrance examination, no 
hearing loss was diagnosed.  In October 1972, the Veteran 
reported that he had difficulty hearing after he had gone scuba 
diving.  Physical examination lead to a diagnosis of early otitis 
media.  On follow-up examination, the tympanic membranes were 
noted to be nearly within normal limits, but still showing some 
dried blood.  The assessment was resolving otitis.  No findings 
of hearing loss were made at either of those visits.  On June 
1973 separation examination, audiometric testing did not result 
in a diagnosis of hearing loss.  

The Veteran has not alleged that he participated in combat.  His 
service records do not demonstrate that he participated in 
combat.  As there is no evidence that the Veteran participated in 
combat, he may not be presumed to have been exposed to acoustic 
trauma in service.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
the Veteran's occupational military specialty was aviation 
storekeeper, and he has provided credible statements that during 
the four years of his service, he was in close proximity to the 
noise of airplanes on a daily basis; therefore his exposure to 
noise in service is consistent with his circumstances of service.  
However, even if the Veteran was exposed to acoustic trauma in 
service, a nexus between his current disabilities and the in-
service exposure to acoustic trauma must be shown. 

The first post-service treatment records evidencing hearing loss 
and tinnitus are dated in September 2005, when the Veteran 
underwent testing at the VA.  At that time, he reported tinnitus 
that had been present for about one year and hearing loss that 
had gradually worsened.  He was diagnosed with mild to moderate 
bilateral sensorineural hearing loss, and prescribed hearing 
aids. 

On February 2006 VA examination, the Veteran denied any 
significant post-service occupational or recreational noise 
exposure, but stated that his father had also suffered from 
hearing loss.  Audiological examination demonstrated bilateral 
hearing loss that met VA requirements for consideration as a 
disability.  In addressing whether the Veteran's hearing loss and 
tinnitus were related to his service, the examiner determined 
that they were not.  The examiner reviewed the service medical 
records and concluded that the Veteran showed very little change 
in hearing from entrance examination to separation examination, 
and that audiometry testing on separation examination reflected 
normal hearing.  The examiner felt that absent evidence of 
hearing loss on separation from service, or for many years 
thereafter, it was unlikely that the Veteran's hearing loss was 
related to his service.  Additionally, the type of hearing loss 
the Veteran displayed was not that which was typically associated 
with exposure to acoustic trauma.  The examiner also concluded 
that it was less likely than not that the Veteran's tinnitus was 
related to his service, as by self report, the Veteran stated 
that the tinnitus had begun only in the previous few years, and 
therefore, in light of the significant time between his service 
and onset of tinnitus, a connection could not be made. 

Because of the length of time between the Veteran's separation 
from service and the initial record of diagnosis, the Veteran is 
not entitled to service connection for bilateral hearing loss and 
tinnitus on a presumptive basis.  Additionally, in view of the 
lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, which weighs heavily 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the 
preponderance of the evidence of record weighs against a finding 
of a medical nexus between military service and the Veteran's 
bilateral hearing loss and tinnitus.  Thus, the Board finds that 
service connection is not warranted.

The Board has considered the Veteran's assertions that his 
hearing loss and tinnitus are related to his service.  However, 
to the extent that the Veteran ascribes his current hearing loss 
and tinnitus to exposure to noise in service, the Board finds 
that his opinion is not competent or probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).  While the Veteran purports that his symptoms during 
service support the current diagnosis by a medical professional, 
his statements alone are not competent to provide a medical 
nexus.  Thus, the Veteran's lay assertions are not sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that the weight of the credible evidence 
shows that the Veteran's bilateral hearing loss and tinnitus 
first manifested many years after service and are not related to 
his active service or any incident therein.  As the preponderance 
of the evidence is against the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus, the claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in January 2006, and a rating 
decision in March 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty prior to 
the final adjudication in the September 2006 statement of the 
case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


